Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lawrence Tardibono on 09/01/2021.  
The application has been amended as follows:
Claim 19 is amended as follows:
19.	(Currently Amended) The layered double hydroxide of claim 1, wherein the solvent is selected from the group consisting of acetone, ethanol, ethyl acetate, and a mixture of two or more thereof.

Claim 20 is amended as follows:
20.	(Currently Amended) The layered double hydroxide of claim 1, wherein [[the loose bulk density of the layered double hydroxide is less than 0.35 g/mL]] the layered double hydroxide also has a loose bulk density of less than 0.35 g/mL. 


Claim 21 is amended as follows:
21.	(Currently Amended) The layered double hydroxide of claim 1, wherein the layered double hydroxide also has a BET pore volume of at least 0.3 cc/g. 

Claim 22 is amended as follows:
22.	(Currently Amended) A process for the preparation of a layered double hydroxide of formula (I), the process comprising the steps of:
a)	providing a layered double hydroxide of formula (Ia):

    PNG
    media_image1.png
    57
    334
    media_image1.png
    Greyscale

where M, M’, z, y, x, b, c, X, m, and the solvent are as specified in claim 1;
b)	providing a modifier being an organic moiety of covalent or ionic association with at least one surface of the layered double hydroxide, and which is capable of modifying the surface properties of the layered double hydroxide; and
c)	contacting the layered double hydroxide of formula (Ia) provided in step a) with the modifier provided in step b), wherein the layered double hydroxide has a tap density of less than 3.5 g/mL. 

	Written descriptive support for this amendment is found at Page 13, Paragraph [0080] of the specification as originally filed. 

3.	These claims are renumbered as follows:
Claims 1-22 remain as “Claims 1-22”.


Reasons for Allowance
4.	Claim 1 was amended to include the limitation “wherein the layered double hydroxide has a tap density of less than 3.5 g/mL” which is supported at Page 13, Paragraph [0080] of the specification as originally filed. 
	Thus, no new matter is present.  
	See Claim Amendment dated 08/17/2021. 
5.	In response to the claim objection set forth in Paragraph 2 of the previous Office action mailed 05/19/2021, the applicants amended claims 18 and 44 to correct their informalities.  Thus, this objection is no longer applicable and thus, withdrawn.
	See Claim Amendment dated 08/17/2021.
6.	In response to the 112(b) rejection set forth in Paragraph 3 of the previous Office action mailed 05/19/2021, the applicants amended claims 6, 8, and 14-15 to provide the same with clarity.  Thus, this rejection is no longer applicable and thus, withdrawn.
	See Claim Amendment dated 08/17/2021.
7.	The obviousness type double patenting rejection based on the claims of US Application no. 16/468,329 (corresponding to US PG PUB 2019/0300692) set forth in Paragraph 4 of the previous Office action mailed 05/19/2021 is no longer applicable and thus, withdrawn in light of applicants’ arguments provided in their supplemental response filed on 09/01/2021.
8.	The present claims are allowable over the prior art references of record, namely Kobayashi et al. (US 8,247,475) and Schomaker et al. (WO 2007/065877). 

	Accordingly, claims 1-22 and 44 are deemed allowable over the prior art references of record.	

Correspondence
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764